Citation Nr: 1014791	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation in for 
service-connected right (major) elbow lateral epicondylitis. 

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left (minor) radius with 
olecranon spur. 

3.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the left foot. 

4.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the right foot. 

5.  Entitlement to an initial compensable evaluation for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 

INTRODUCTION

The Veteran had active service from October 1985 to June 
2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  By that rating action, the RO awarded 
service connection for right (major) elbow lateral 
epicondylitis, residuals of a fracture of the left (minor) 
radius with olecranon spur, plantar fasciitis of the right 
and left feet and bilateral pes planus; each disability was 
assigned an initial noncompensable evaluation, effective July 
1, 2007--the date following the Veteran's discharge from 
active military service.  The Veteran disagreed with the RO's 
assignment of initial noncompensable evaluations to the 
above-cited disabilities to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that a remand of the Veteran's 
initial rating claims for the service-connected disabilities 
on appeal is warranted so that he may undergo further VA 
medical examination to determine their current severity.  

The last VA examination of the service-connected disabilities 
on appeal was in February 2007, prior to the Veteran's 
discharge from service in June 2007, which is almost more 
than three years ago.  The Veteran has argued that his 
disabilities  have increased in severity since the February 
2007 VA examination.  (See VA Form 9, Appeal to Board of 
Veterans' Appeal, received by the RO in September 2008).  
Further examination is thus required to obtain more 
contemporaneous medical findings.  See Palczewksi v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does 
not adequately reveal the current state of the claimant's 
disability ...the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule the Veteran for a VA 
examination with an orthopedist to 
determine the severity of his service-
connected right (major) elbow lateral 
epicondylitis, residuals of a fracture 
of the left (minor) radius with 
olecranon spur, plantar fasciitis of 
the and right and left foot, and 
bilateral pes planus. 

The following considerations will 
govern this examination:

a.  The claims folders, including 
all medical records obtained and a 
copy of this remand, will be 
reviewed by the examiner. In 
addition to the specific directive 
of addressing the evidence of 
record as noted below, the 
examiner must acknowledge receipt 
and review of the claims folders, 
the medical records obtained and a 
copy of this remand.

b.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.

c.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  It is requested that the 
VA examiner indicate all present 
symptoms and manifestations 
attributable to the Veteran's 
service-connected right (major) 
elbow lateral epicondylitis, 
residuals of a fracture of the 
left (minor) radius with olecranon 
spur, plantar fasciitis of the 
right foot, plantar fasciitis of 
the left foot, and bilateral pes 
planus.

The examiner must report the 
complete range of motion for 
the right elbow, left wrist, 
and both feet.  In providing 
this information, the 
physician should indicate 
whether there is any 
additional decrease in range 
of motion attributable to 
functional loss, due to any 
of the following: pain on 
use, including during flare-
ups; weakened movement; 
excess fatigability; 
incoordination; and 
repetitive use.  All 
limitation of function must 
be identified.  If there is 
no pain, no limitation of 
motion and/or no limitation 
of function, such facts must 
be noted in the report.

d.  With respect to each service-
connected disability listed below, 
the examiner must comment on the 
following questions:  


(i) Regarding the service-
connected right (major) elbow 
epicondylitis: 

(1)  Is there evidence of 
flexion of the right elbow 
limited to 110, 100 or 90 
degrees? 

(2)  Is there evidence of 
extension of the right 
elbow limited to 45, 60 or 
75 degrees? 

(3)  Is there evidence of 
favorable ankylosis of the 
right elbow at an angle 
between 90 and 70 degrees; 
intermediate ankylosis at 
an angle of more than 90 
degrees; or, unfavorable 
ankylosis at any angle of 
less than 50 degrees or 
with complete loss of 
supination or pronation? 

(ii) Regarding the service-
connected left (minor) wrist 
disability:  

(1)  Is there evidence of 
palmar flexion limited in 
line with the forearm or 
dorsiflexion less than 15 
degrees? 

(2)  Is there evidence of 
ankylosis in 20 to 30 
dorsiflexion; any other 
position, except 
favorable; or unfavorable 
ankylosis, in any degree 
of palmar flexion, or with 
ulnar or radial deviation?

(iii) Regarding the service-
connected plantar fasciitis 
of the right and left feet: 

(1)  Is there any evidence 
of moderate, moderately 
severe or severe malunion 
or nonunion of the tarsal 
or metatarsal bones? 

(2)  Is there evidence of 
hammer toe of single toes 
or all toes, unilateral 
without claw foot?

(3)  Is there evidence of 
hallux rigidus, 
unilateral, severe? 

(4)  Is there evidence of 
hallux valgus, unilateral, 
severe, if equivalent to 
amputation of the great 
toe or operated with 
resection of the 
metatarsal head? 

(5)  Is there evidence of 
metatarsalgia, anterior 
(Morton's disease) 
unilateral or bilateral?

	(6)  Is there evidence of 
slight, unilateral or 
bilateral pes cavus or 
bilateral week foot?   


(iv) Regarding the service-
connected bilateral pes 
planus:  

(1)  Is there evidence of 
mild symptoms that are 
relieved by built-up shoe 
or arch support? 

(2)  Is there evidence of 
moderate bilateral pes 
planus; moderate weight-
bearing line over or 
medial to the great toe, 
inward bowing of the tendo 
achillis, pain on 
manipulation and use of 
the feet, bilateral or 
unilateral? 

(3)  Is there evidence of 
severe bilateral pes 
planus; objective evidence 
of marked deformity 
(pronation, abduction, 
etc.), pain on 
manipulation and use 
accentuated, indication of 
swelling on use, 
characteristic 
callosities? and,

(4)  Is there evidence of 
pronounced flat foot; 
marked pronation, extreme 
tenderness of plantar 
surfaces of the feet, 
marked inward displacement 
and severe spasm of the 
tendo achillis on 
manipulation, not improved 
by orthopedic shoes or 
appliances?  


2.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the initial evaluation 
claims on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.

If any benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran in the 
substantive development of his initial evaluation claims.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board, however, takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
initial evaluation claims.  His cooperation in VA's efforts 
to develop these claims, including reporting for the 
scheduled VA examination, is both critical and appreciated.  
The Veteran is also advised that failure to report for the 
scheduled orthopedic examination may result in the Board 
evaluating his initial evaluation claims on the evidence of 
record.  38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



